87 U.S. 650 (____)
20 Wall. 650
CADLE
v.
BAKER.
Supreme Court of United States.

*651 Mr. P. Phillips, for the plaintiff in error; no opposing counsel.
The CHIEF JUSTICE delivered the opinion of the court.
We think such averments as the defendant alleges to be necessary and the want of which he has assigned for cause of demurrer, were not necessary. The debtors of a bank, when sued by a receiver, cannot inquire into the legality of his appointment. It is sufficient for the purposes of such a suit that he has been appointed and is receiver in fact. As to debtors, the action of the comptroller in making the appointment is conclusive until set aside on the application of the bank. The bank may move in that behalf, but the debtor cannot. Section fifty makes express provision for a contest by the bank.
The court below erred in sustaining the demurrer, and for that reason the judgment is reversed and the cause remanded with instructions to OVERRULE the DEMURRER to the declaration and
PROCEED ACCORDINGLY.